internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-123491-00 date date in re acquiring acquiring sub target state a business x business y date date date this letter is in reply to your letter dated date requesting rulings about the federal_income_tax consequences of a partially completed transaction the information submitted is summarized below acquiring is a state a corporation engaged in business x acquiring is a publicly traded corporation with common and preferred_stock authorized and common_stock outstanding acquiring is the common parent of a consolidated_group that files its consolidated_returns on a calendar_year basis using the accrual_method of accounting acquiring sub was a state a corporation organized by acquiring solely for the purpose of acquiring target acquiring sub conducted no business or operations except those necessary to facilitate the transaction before the transactions described below acquiring owned all of the stock of acquiring sub plr-123491-00 target is a state a corporation engaged in business y prior to the transaction described below target was a publicly traded corporation target had common and preferred_stock authorized and common_stock outstanding on date pursuant to discussions which commenced in date the management of acquiring and target entered into an agreement to combine the businesses of the two companies while management would have preferred to merge target directly into acquiring this type of combination was not possible because target had significant contracts and agreements with certain customers and business partners which could not be assigned prior to the combination due to time constraints accordingly on date pursuant to state law and in accordance with a plan_of_reorganization acquiring sub merged with and into target the acquisition merger target survived the merger and target shareholders received acquiring voting common_stock in exchange for their target stock the taxpayers represent that the acquisition merger viewed independently of the proposed upstream_merger qualified as a reorganization under sec_368 and sec_368 of the internal_revenue_code because the necessary contract assignments either have been or will shortly be obtained acquiring proposes to liquidate target with and into acquiring by upstream_merger the upstream_merger the taxpayers represent that the upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 the taxpayers further represent that if the acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 pursuant to sec_3 of revproc_2001_3 i r b big_number the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 including a transaction that qualifies under sec_368 by reason of sec_368 or sec_368 however the service has the discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 accordingly based on the information submitted and the representations made and provided that i the acquisition merger and the upstream_merger are treated as steps in an integrated_plan pursuant to the step-transaction doctrine and ii the acquisition merger and the upstream_merger qualify as statutory mergers under applicable state law we hold as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring directly acquired the target assets in exchange for acquiring stock and acquiring’s assumption of target liabilities through a statutory merger as that term is used in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 we express no opinion regarding whether the acquisition merger and the plr-123491-00 upstream_merger are steps in an integrated_plan or whether the acquisition merger and the upstream_merger qualify as reorganizations under sec_368 we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated we have sent copies of this letter to the taxpayer representatives as designated on the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by chief branch
